Name: 2008/45/EC: Council Decision of 20 December 2007 appointing a German member and a German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-01-15

 15.1.2008 EN Official Journal of the European Union L 11/8 COUNCIL DECISION of 20 December 2007 appointing a German member and a German alternate member of the Committee of the Regions (2008/45/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the German Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as a member of the Committee of the Regions has fallen vacant following the resignation of Ms Emilia MÃ LLER. A seat as an alternate member of the Committee of the Regions has fallen vacant following the resignation of Mr Edmund STOIBER, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which ends on 25 January 2010: (a) as a member: Mr Markus SÃ DER, Minister of State for Federal and European Affairs in the State Chancellery of Bavaria, and (b) as an alternate member: Mr GÃ ¼nther BECKSTEIN, First Minister of Bavaria. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 20 December 2007. For the Council The President F. NUNES CORREIA (1) OJ L 56, 25.2.2006, p. 75.